Order

PER CURIAM.
L.C.B., a/k/a/ L.M., appeals the trial court’s judgment terminating her parental rights to her daughter, J.C.M., on the grounds of abuse and neglect, pursuant to section 211.447.4(2), RSMo.1 The judgment is affirmed.
*125Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).

. Revised Statutes of Missouri, Cum.Supp. 2006. Although section 211.447 was amend*125ed in 2007, we will refer to the former designations in keeping with the trial court’s judgment. There were no changes to the text of the relevant subsections.